 


 HR 335 ENR: To designate the facility of the United States Postal Service located at 152 North 5th Street in Laramie, Wyoming, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 335 
 
AN ACT 
To designate the facility of the United States Postal Service located at 152 North 5th Street in Laramie, Wyoming, as the Gale W. McGee Post Office. 
 
 
1.Gale W. McGee Post Office 
(a)DesignationThe facility of the United States Postal Service located at 152 North 5th Street in Laramie, Wyoming, shall be known and designated as the Gale W. McGee Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Gale W. McGee Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
